BAILEY, J.
The affidavits of jurors impeaching their verdict ought always to be received with great caution, and the court would be slow to receive them except in “a case in which it would be impossible to refuse them without violating the plainest principles of justice.” U. S. v. Reid, 12 How. 361, 366. While, of course, it is improper for a juror to inspect the scene of an accident without the order of the court, I am unable to see why in this instance, such an inspection could have wrongfully influenced the verdict of the jury, especially in the present case where several of the jurors were customers of the HechtCompany and probably familiar with the stairway upon which the plaintiff slipped and fell.
Accordingly so far as appears from the affidavit filed in this cause, the only improper act of the jurors was as above stated, there would be no object in having the jurors subpoenaed to testify.
The motion for a new trial will be overruled.